DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 Response to Amendment
	2. The request for continued examination filed on 6/23/2022 has been entered. Accordingly, the corresponding amendments filed 6/6/2022 have been entered. Claims 2 and 9 are canceled. Accordingly, claims 1, 3-8 and 10-18 have been examined herein. The previous claim objection has been withdrawn due to applicant’s amendments. The previous 35 USC 112 rejection has been updated and maintained. 
Drawings
3. The drawings are objected to because they fail to show the following feature:
It is not precisely clear how the pawl goes from being unengaged from the bias member to being engaged with the bias member. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings. In the remarks filed 6/6/2022, Applicant argues it is well known to one with ordinary skill in the art that a spring can be placed between the pawls. However, the figures do not illustrate a spring between the pawls. Additionally, the drawings fail to explain how the pawl goes from being unengaged from the bias member to being engaged with the bias member. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4. The disclosure is objected to because of the following informalities: 
It is not precisely clear how the pawl goes from being unengaged from the bias member to being engaged with the bias member. In the remarks filed 6/6/2022, Applicant argues it is well known to one with ordinary skill in the art that a spring can be placed between the pawls. However, the specification does not disclose a spring placed between the pawls. Additionally, the specification fails to explain how the pawl goes from being unengaged from the bias member to being engaged with the bias member.
The specification recites “Further, by using a tube spring, a spacer is not needed and instead the tube spring can be disposed in a circular bore” (first paragraph on page 2 of the specification). In the remarks filed 6/6/2022, Applicant argues it is well known to one with ordinary skill in the art that a spring can be placed between the pawls. It is not precisely clear what structure is being referenced by “a spacer” and if this limitation from the specification is teaching against placing a spring between the pawls. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 and 10-18 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the disclosure does not provide support in such a way to convey how the invention would operate with respect to the reversing lever  being adapted to selectively allow either one of the first and second pawls to engage the drive gear. It is not clear how a pawl in the unengaged position then transfers to the engaged position. It is clear that the bias members biases the pawls into engagement with the drive gear. However, it is unclear how the pawl goes from being unengaged from the bias member to being engaged with the bias member. Referencing fig. 2, the pawls contain a bore located on a side face. As commonly seen in the prior art, a biasing spring is housed in this bore. The disclosure does not teach a spring housed within these bores of the pawls. Overall, the function of the invention is not explicitly clear. Claims 3-7 and 10-18 are rejected for depending from a rejected base claim. 
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-13, there is an inconsistency in the language of the preamble and that of the body of the claims. The claim language recites features of the head of the tool. However, claim 8 (from which claims 10-13 depend) is drawn towards a ratchet mechanism. Overall, it is unclear if the scope of the claim is directed at the ratchet mechanism and the head of the tool or the ratchet mechanism alone, in which case the details of the head of the tool should be removed from the body of the claim.  
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US PGPUB 20080006125).
Regarding claim 1, Chen teaches a tool (fig. 1) comprising: 
a handle (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The handle of the tool lies below the dotted line); 
a head (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The head of the tool lies above the dotted line) extending from the handle (See Chen’s annotated fig. 4 below), the head including first and second bores disposed therein (See Chen’s annotated fig. 4 below); 

    PNG
    media_image1.png
    806
    653
    media_image1.png
    Greyscale

a drive gear disposed within the head and adapted to provide torque to a work piece (structure indicated by element number 2 in fig. 1; the indicated structure is adapted to provide torque to a work piece); 
first and second pawls (fig. 1, elements 3 and 5) adapted to engage the drive gear ([0016]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026]) adapted to selectively allow either one of the first and second pawls to engage the drive gear [0030] (fig. 4 and fig. 5); 
first and second bias members disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape which qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) that respectively allow the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls. The bias members are being interpreted to radially extend with respect to a radial direction of the bore. If the claim language intended to require the bias members to radially extend with respect to a radial direction of the bias members, this was not claimed), 

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

and wherein the first and second openings are smaller than the first and second bias members (fig. 5, the first and second openings are smaller than a length dimension of the first and second bias members, respectfully) to restrict the first and second bias members from respectively moving radially out of the first and second bores (fig. 5, the first and second bias members are restricted from respectively moving radially out of the first and second bores. Specifically, due to the length of the bias members, the openings of the bores, and the pawls in the pawl chamber, the first and second bias members are restricted from respectively moving radially out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the first bias member is radially compressed (wherein “radially compressed” is with respect to a radial direction of the bore) by the first pawl when the first pawl engages the drive gear and biases the first pawl into engagement with the drive gear and even more so compressed when the first pawl does not engage the drive gear.), and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the second bias member is radially compressed (wherein “radially compressed” is with respect to a radial direction of the bore) by the second pawl when the second pawl engages the drive gear and biases the second pawl into engagement with the drive gear and even more so compressed when the second pawl does not engage the drive gear.).  
	Regarding claim 3, Chen teaches the claimed invention as rejected above in claim 1. Additionally, Chen teaches further comprising a ball detent mechanism (fig. 1, element 17) disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool from the handle of the tool. The ball detent mechanism is disposed above the dotted line in the head of the tool) and including a ball (fig. 1, element 17) and a spring (fig. 1, element 18) biasing the ball towards the reversing lever (fig. 3, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)).  

    PNG
    media_image4.png
    806
    653
    media_image4.png
    Greyscale

Regarding claim 5, Chen teaches the claimed invention as rejected above in claim 1. Additionally, Chen teaches wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1; element 81) and is adapted to rotate within the valley and the shelf (see Chen’s annotated fig. 3 below; The reversing lever comprises elements 81 and 82 in the annotated figure below. Element 82 rotates within the valley as the user selects which pawl to engage.) (see Chen’s annotated fig. 3 below, As element 82 rotates within the valley, the knob 81 rotates within the shelf).  

    PNG
    media_image5.png
    469
    865
    media_image5.png
    Greyscale

Regarding claim 6, Chen teaches the claimed invention as rejected above in claim 1. Additionally, Chen teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 4; The pawls (3 and 5) are housed in a chamber within the head).  
Regarding claim 15, Chen teaches the claimed invention as rejected above in claim 1. Additionally, Chen teaches wherein the bias members are tube springs (see Chen’s fig. 1; The pictured springs are of a tubular shape which qualify as tube springs).  
Regarding claim 8, Chen teaches a ratchet mechanism (fig. 1, elements 3, 5, and 2 compose a ratchet mechanism) comprising: 
first and second pawls (fig. 1, elements 3 and 5) adapted to selectively engage a drive gear ([0016-0017]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026]) adapted to selectively allow either one of the first and second pawls to engage the drive gear [0030] (fig. 4 and fig. 5); 
first and second bias members respectively disposed within first and second bores formed in a head of a tool (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape and qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) 

    PNG
    media_image6.png
    719
    725
    media_image6.png
    Greyscale

respectively allowing the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls. The bias members are being interpreted to radially extend with respect to a radial direction of the bore. If the claim language intended to require the bias members to radially extend with respect to a radial direction of the bias members, this was not claimed), and 
wherein the first and second openings are smaller than the first and second bias members (fig. 5, the first and second openings are smaller than a length dimension of the first and second bias members, respectfully) to 3 84039221v.1restrict the first and second bias members from respectively moving radially out of the first and second bores (fig. 5, the first and second bias members are restricted from respectively moving radially out of the first and second bores. Specifically, due to the length of the bias members, the openings of the bores, and the pawls in the pawl chamber, the first and second bias members are restricted from respectively moving radially out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the first bias member is radially compressed (wherein “radially compressed” is with respect to a radial direction of the bore) by the first pawl when the first pawl engages the drive gear and biases the first pawl into engagement with the drive gear and even more so compressed when the first pawl does not engage the drive gear.), and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the second bias member is radially compressed (wherein “radially compressed” is with respect to a radial direction of the bore) by the second pawl when the second pawl engages the drive gear and biases the second pawl into engagement with the drive gear and even more so compressed when the second pawl does not engage the drive gear.).  
Regarding claim 10, Chen teaches the claimed invention as rejected above in claim 8. Additionally, Chen teaches further comprising a ball detent mechanism (fig. 1, element 17) disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool from the handle of the tool. The ball detent mechanism is disposed above the dotted line in the head of the tool) and including a ball (fig. 1, element 17) and a spring (fig. 1, element 18) biasing the ball towards the reversing lever (fig. 3, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)). 

    PNG
    media_image4.png
    806
    653
    media_image4.png
    Greyscale

 Regarding claim 12, Chen teaches the claimed invention as rejected above in claim 8. Additionally, Chen teaches wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1; element 81) and is adapted to rotate within the valley and the shelf (see Chen’s annotated fig. 3 below; The reversing lever comprises elements 81 and 82 in the annotated figure below. Element 82 rotates within the valley as the user selects which pawl to engage.) (see Chen’s annotated fig. 3 below, As element 82 rotates within the valley, the knob 81 rotates within the shelf).  

    PNG
    media_image5.png
    469
    865
    media_image5.png
    Greyscale

 Regarding claim 13, Chen teaches the claimed invention as rejected above in claim 8. Additionally, Chen teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 4; The pawls (3 and 5) are housed in a chamber within the head).  
 Regarding claim 16, Chen teaches the claimed invention as rejected above in claim 8. Additionally, Chen teaches wherein the bias members are tube springs (see Chen’s fig. 1; The pictured springs are of a tubular shape which qualify as tube springs).  
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPUB 20080006125).
Regarding claim 7, Chen teaches the claimed invention as rejected above in claim 1. Chen does not explicitly teach wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees.  
However, Chen teaches bores in the pawls, wherein the bores in the pawls receive the bias members and have a substantially circular cross section (fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the bores in the head to have a substantially circular cross section. Doing so would properly seat the springs and prevent the springs from shifting. 
Chen, as modified, teaches  wherein the first and second bores are substantially circular (The bores in the head were modified to have a substantially circular cross section), and wherein each of the first and second openings is an arc that extends less than 180 degrees (see Chen’s annotated fig below. Because the openings are formed on a curved surface, Chen teaches wherein each of the first and second openings is an arc that extends less than 180 degrees).  

    PNG
    media_image6.png
    719
    725
    media_image6.png
    Greyscale

Regarding claim 14, Chen teaches the claimed invention as rejected above in claim 8. Chen does not explicitly teach wherein the first and second bores are substantially circular, and wherein each of the first and second opening is an arc that extends less than 180 degrees.  
However, Chen teaches bores in the pawls, wherein the bores in the pawls receive the bias members and have a substantially circular cross section (fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the bores in the head to have a substantially circular cross section. Doing so would properly seat the springs and prevent the springs from shifting. 
Chen, as modified, teaches  wherein the first and second bores are substantially circular (The bores in the head were modified to have a substantially circular cross section), and wherein each of the first and second openings is an arc that extends less than 180 degrees (see Chen’s annotated fig below. Because the openings are formed on a curved surface, Chen teaches wherein each of the first and second openings is an arc that extends less than 180 degrees).  

    PNG
    media_image6.png
    719
    725
    media_image6.png
    Greyscale

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPUB 20080006125) in view of Li (US PGPUB 20170203415).
Regarding claim 4, Chen teaches the claimed invention as rejected above in claim 3. Additionally, Chen teaches wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image7.png
    469
    865
    media_image7.png
    Greyscale

Chen does not teach wherein the ball detent mechanism is located within a hole in the valley.
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image8.png
    876
    686
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.
Regarding claim 11, Chen teaches the claimed invention as rejected above in claim 10. Additionally, Chen teaches wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image7.png
    469
    865
    media_image7.png
    Greyscale

Chen does not disclose wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image8.png
    876
    686
    media_image8.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.
Claims 1, 3, 5-8, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPUB 20080006125) in view of Tiede (US Patent 5613585).
For sake of argument, Chen in view of Tiede has been interpreted to read on the claim language, wherein “radially extend” has been interpreted with respect to a radial direction of the biasing member. 
Regarding claim 1, Chen teaches a tool (fig. 1) comprising: 
a handle (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The handle of the tool lies below the dotted line); 
a head (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The head of the tool lies above the dotted line) extending from the handle (See Chen’s annotated fig. 4 below), the head including first and second bores disposed therein (See Chen’s annotated fig. 4 below); 

    PNG
    media_image1.png
    806
    653
    media_image1.png
    Greyscale

a drive gear disposed within the head and adapted to provide torque to a work piece (structure indicated by element number 2 in fig. 1; the indicated structure is adapted to provide torque to a work piece); 
first and second pawls (fig. 1, elements 3 and 5) adapted to engage the drive gear ([0016]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026]) adapted to selectively allow either one of the first and second pawls to engage the drive gear [0030] (fig. 4 and fig. 5); 
first and second bias members disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape which qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) that respectively allow the first and second bias members to respectively extend partially out of the first and second openings and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), and 

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

wherein the first and second openings are smaller than the first and second bias members (fig. 5, the first and second openings are smaller than a length dimension of the first and second bias members, respectfully) to restrict the first and second bias members from respectively moving out of the first and second bores (fig. 5, the first and second bias members are restricted from respectively moving out of the first and second bores. Specifically, due to the length of the bias members, the openings of the bores, and the pawls in the pawl chamber, the first and second bias members are restricted from respectively moving out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the first bias member is compressed by the first pawl when the first pawl engages the drive gear and biases the first pawl into engagement with the drive gear and even more so compressed when the first pawl does not engage the drive gear.), and when the second pawl engages the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the second bias member is compressed by the second pawl when the second pawl engages the drive gear and biases the second pawl into engagement with the drive gear and even more so compressed when the second pawl does not engage the drive gear.).  
Chen does not explicitly teach the first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend (wherein, for the sake of argument, “radially” is being interpreted as with respect to a radial direction of the biasing member) partially out of the first and second openings and respectively toward the first and second pawls, and wherein the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores, 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.  
However, Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes resilient members 66 and 67 which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59). Tiede teaches these tubular resilient members 66 and 67 respectively radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs and the tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Tiede to provide a tool which comprises first and second tube springs which respectively radially extend towards the first and second pawls in order to bias the pawls into selective contact with the drive gear. Additionally, it would have been obvious to adapt Chen’s bores in order to properly seat Tiede’s tube springs. Because Tiede teaches cylindrical tube springs are well known substitutes for compression springs in the art, doing so would have been a simple substitution (MPEP 2143) of one known pawl biasing resilient member for another known pawl biasing resilient member in order to arrive at the predictable result of biasing the pawls into selective contact with the drive gear. Additionally, adapting Chen’s bores in order to properly seat Tiede’s tube springs would allow the device to function as intended and prevent Tiede’s tube springs from dislodging or malfunctioning. Specifically, it would have been obvious to have modified Chen’s bores to be substantially circular when incorporating Tiede’s teaching of tube springs, wherein the first and second openings are smaller than the first and second bias members. Doing so would allow the bores to accommodate and form-fit the tubular spring which would ensure it stays located and positioned correctly during operation and use. Modifying the first and second openings to be smaller than the first and second bias members would be modifying for optimal performance. Additionally, the size of the first and second opening is a result effective variable, wherein a large first and second opening results in the bias member not being properly seated or results in the bias member not extending in the correct direction, wherein a small first and second opening results in an inadequate opening for the bias member to extend through and engage the pawl member. Therefore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores.  
Chen in view of Tiede teaches the first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls (Chen was modified to include Tiede’s tubular springs, wherein Chen’s bores and openings were modified to properly seat Tiede’s tubular springs), and wherein the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores (Chen’s bores and opening were modified to properly seat Tiede’s tubular springs, wherein the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear (See Tiede’s fig. 8. Chen in view of Tiede teaches tubular springs as the bias members. When the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear), and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (Chen in view of Tiede teaches tubular springs as the bias members. When the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear).  
Regarding claim 3, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches further comprising a ball detent mechanism (fig. 1 of Chen, element 17) disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool from the handle of the tool. The ball detent mechanism is disposed above the dotted line in the head of the tool) and including a ball (fig. 1 of Chen, element 17) and a spring (fig. 1 of Chen, element 18) biasing the ball towards the reversing lever (fig. 3 of Chen, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)). 

    PNG
    media_image4.png
    806
    653
    media_image4.png
    Greyscale

Regarding claim 5, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1 of Chen; element 81) and is adapted to rotate within the valley and the shelf (see Chen’s annotated fig. 3 below; The reversing lever comprises elements 81 and 82 in the annotated figure below. Element 82 rotates within the valley as the user selects which pawl to engage.) (see Chen’s annotated fig. 3 below, As element 82 rotates within the valley, the knob 81 rotates within the shelf).

    PNG
    media_image5.png
    469
    865
    media_image5.png
    Greyscale

 Regarding claim 6, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 4 of Chen; The pawls (3 and 5) are housed in a chamber within the head).  
 Regarding claim 7, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees (Chen was modified to include Tiede’s tubular springs, wherein Chen’s bores were modified to be substantially circular when incorporating Tiede’s teaching of tube springs, wherein the first and second openings are smaller than the first and second bias members. Additionally, because Chen’s bores were modified so that the first and second openings are smaller than the first and second bias members, Chen in view of Tiede teaches wherein each of the first and second openings is an arc that extends less than 180 degrees).  
Regarding claim 15, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches wherein the bias members are tube springs (Chen was modified to include Tiede’s tube springs which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59).).
Regarding claim 8, Chen teaches a ratchet mechanism (fig. 1, elements 3, 5, and 2 compose a ratchet mechanism) comprising: 
first and second pawls (fig. 1, elements 3 and 5) adapted to selectively engage a drive gear ([0016-0017]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026]) adapted to selectively allow either one of the first and second pawls to engage the drive gear [0030] (fig. 4 and fig. 5); 
first and second bias members respectively disposed within first and second bores formed in a head of a tool (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape and qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores)  

    PNG
    media_image6.png
    719
    725
    media_image6.png
    Greyscale

respectively allowing the first and second bias members to respectively extend partially out of the first and second openings and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), and wherein the first and second openings are smaller than the first and second bias members  (fig. 5, the first and second openings are smaller than a length dimension of the first and second bias members, respectfully) to 384039221v.1restrict the first and second bias members from respectively moving out of the first and second bores (fig. 5, the first and second bias members are restricted from respectively moving out of the first and second bores. Specifically, due to the length of the bias members, the openings of the bores, and the pawls in the pawl chamber, the first and second bias members are restricted from respectively moving out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the first bias member is compressed by the first pawl when the first pawl engages the drive gear and biases the first pawl into engagement with the drive gear and even more so compressed when the first pawl does not engage the drive gear.), and when the second pawl engages the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the second bias member is compressed by the second pawl when the second pawl engages the drive gear and biases the second pawl into engagement with the drive gear and even more so compressed when the second pawl does not engage the drive gear.).  
Chen does not explicitly teach the first and second bores respectively including first and second openings respectively allowing the first and second bias members to respectively radially extend (wherein, for the sake of argument, “radially” is being interpreted as with respect to a radial direction of the biasing member) partially out of the first and second openings and respectively toward the first and second pawls, and wherein the first and second openings are smaller than the first and second bias members to 3 84039221v.1restrict the first and second bias members from respectively moving radially out of the first and second bores, 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.  
However, Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes resilient members 66 and 67 which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59). Tiede teaches these tubular resilient members 66 and 67 respectively radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs and the tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Tiede to provide a tool which comprises first and second tube springs which respectively radially extend towards the first and second pawls in order to bias the pawls into selective contact with the drive gear. Additionally, it would have been obvious to adapt Chen’s bores in order to properly seat Tiede’s tube springs. Because Tiede teaches cylindrical tube springs are well known substitutes for compression springs in the art, doing so would have been a simple substitution (MPEP 2143) of one known pawl biasing resilient member for another known pawl biasing resilient member in order to arrive at the predictable result of biasing the pawls into selective contact with the drive gear. Additionally, adapting Chen’s bores in order to properly seat Tiede’s tube springs would allow the device to function as intended and prevent Tiede’s tube springs from dislodging or malfunctioning. Specifically, it would have been obvious to have modified Chen’s bores to be substantially circular when incorporating Tiede’s teaching of tube springs, wherein the first and second openings are smaller than the first and second bias members. Doing so would allow the bores to accommodate and form-fit the tubular spring which would ensure it stays located and positioned correctly during operation and use. Modifying the first and second openings to be smaller than the first and second bias members would be modifying for optimal performance. Additionally, the size of the first and second opening is a result effective variable, wherein a large first and second opening results in the bias member not being properly seated or results in the bias member not extending in the correct direction, wherein a small first and second opening results in an inadequate opening for the bias member to extend through and engage the pawl member. Therefore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores.  
Chen in view of Tiede teaches the first and second bores respectively including first and second openings respectively allowing the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls (Chen was modified to include Tiede’s tubular springs, wherein Chen’s bores and openings were modified to properly seat Tiede’s tubular springs), and wherein the first and second openings are smaller than the first and second bias members to 3 84039221v.1restrict the first and second bias members from respectively moving radially out of the first and second bores (Chen’s bores and opening were modified to properly seat Tiede’s tubular springs, wherein the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear (See Tiede’s fig. 8. Chen in view of Tiede teaches tubular springs as the bias members. When the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear), and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (Chen in view of Tiede teaches tubular springs as the bias members. When the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear).  
Regarding claim 10, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches further comprising a ball detent mechanism (fig. 1 of Chen, element 17) disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool from the handle of the tool. The ball detent mechanism is disposed above the dotted line in the head of the tool) and including a ball (fig. 1 of Chen, element 17) and a spring (fig. 1 of Chen, element 18) biasing the ball towards the reversing lever (fig. 3 of Chen, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)).  

    PNG
    media_image4.png
    806
    653
    media_image4.png
    Greyscale

Regarding claim 12, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1 of Chen; element 81) and is adapted to rotate within the valley and the shelf (see Chen’s annotated fig. 3 below; The reversing lever comprises elements 81 and 82 in the annotated figure below. Element 82 rotates within the valley as the user selects which pawl to engage.) (see Chen’s annotated fig. 3 below, As element 82 rotates within the valley, the knob 81 rotates within the shelf).  

    PNG
    media_image5.png
    469
    865
    media_image5.png
    Greyscale

Regarding claim 13, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 4 of Chen; The pawls (3 and 5) are housed in a chamber within the head).  
Regarding claim 14, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees (Chen was modified to include Tiede’s tubular springs, wherein Chen’s bores were modified to be substantially circular when incorporating Tiede’s teaching of tube springs, wherein the first and second openings are smaller than the first and second bias members. Additionally, because Chen’s bores were modified so that the first and second openings are smaller than the first and second bias members, Chen in view of Tiede teaches wherein each of the first and second openings is an arc that extends less than 180 degrees).  
Regarding claim 16, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches wherein the bias members are tube springs (Chen was modified to include Tiede’s tube springs which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59).).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tiede as applied to claims 3 and 10 above, and further in view of Li (US PGPUB 20170203415).
Regarding claim 4, Chen in view of Tiede teaches the claimed invention as rejected above in claim 3. Additionally, Chen in view of Tiede teaches wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image7.png
    469
    865
    media_image7.png
    Greyscale

Chen does not disclose wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image8.png
    876
    686
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Tiede to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.
Regarding claim 11, Chen in view of Tiede teaches the claimed invention as rejected above in claim 10. Additionally, Chen in view of Tiede teaches wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image7.png
    469
    865
    media_image7.png
    Greyscale

Chen does not disclose wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image8.png
    876
    686
    media_image8.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Tiede to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.
Claims 1, 6, 8, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent 7987747), hereinafter Ross, in view of Chen (US PGPUB 20080006125) and Tiede (US Patent 5613585). 
Regarding claim 1, Ross teaches a tool (fig. 1) comprising: 
a head (fig. 1); 
a drive gear (gear 20) disposed within the head (fig. 1) and adapted to provide torque to a work piece (the gear 20 is capable of providing torque to a workpiece); 
first and second pawls adapted to engage the drive gear (pawls 18 and 16); 
a reversing lever (reversing lever 15) adapted to selectively allow either one of the first and second pawls to engage the drive gear (col. 4, lines 54-64).
Ross does not explicitly disclose a handle; a head extending from the handle, the head including first and second bores disposed therein;
first and second bias members disposed within the first and second bores, the first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls, and wherein the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores, 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.  
However, Chen teaches a handle (1), a head extending from the handle (fig. 1), the head including first and second bores disposed therein (See Chen’s annotated fig. 4 below);

    PNG
    media_image1.png
    806
    653
    media_image1.png
    Greyscale

first and second bias members disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape and qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) that respectively allow the first and second bias members to respectively extend partially out of the first and second openings and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), and 

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

wherein the first and second openings are smaller than the first and second bias members (fig. 5, the first and second openings are smaller than a length dimension of the first and second bias members, respectfully) to restrict the first and second bias members from respectively moving out of the first and second bores (fig. 5, the first and second bias members are restricted from respectively moving out of the first and second bores. Specifically, due to the length of the bias members, the openings of the bores, and the pawls in the pawl chamber, the first and second bias members are restricted from respectively moving out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the first bias member is compressed by the first pawl when the first pawl engages the drive gear and biases the first pawl into engagement with the drive gear and even more so compressed when the first pawl does not engage the drive gear.), and when the second pawl engages the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the second bias member is compressed by the second pawl when the second pawl engages the drive gear and biases the second pawl into engagement with the drive gear and even more so compressed when the second pawl does not engage the drive gear.).  
Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear including a leaf spring 54. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes resilient members 66 and 67 which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59). Tiede teaches these tubular resilient members 66 and 67 respectively radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs, leaf springs and tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Chen and Tiede to provide a tool comprising a head and handle, the head including first and second bores, first and second bias members disposed within the first and second bores, the first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls, wherein the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores, wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear. Specifically, it would have been obvious to replace the leaf spring of Ross with the cylindrical tubular springs as taught by Tiede. Doing so would have been a simple substitution (MPEP 2143) for one known pawl biasing resilient member for another known pawl biasing resilient member in order to arrive at the predictable result of biasing the pawls into selective contact with the drive gear. Additionally, as taught by Chen, it would have been obvious to include bores to properly seat the tubular bias member, wherein the bores are shaped to be substantially circular. Doing so would prevent the tubular springs from dislodging or malfunctioning. Doing so would allow the bores to accommodate and form-fit the tubular spring which would ensure it stays located and positioned correctly during operation and use. Modifying the first and second openings to be smaller than the first and second bias members would be modifying for optimal performance. Additionally, the size of the first and second opening is a result effective variable, wherein a large first and second opening results in the bias member not being properly seated or results in the bias member not extending in the correct direction, wherein a small first and second opening results in an inadequate opening for the bias member to extend through and engage the pawl member. Therefore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores. Lastly, including a handle, wherein the head extends from the handle, would allow the device to function as a tool as intended and would allow the user to apply more torque to the workpiece. 
Regarding claim 6, Ross in view of Chen and Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Ross in view of Chen and Tiede teaches wherein the head includes a pawl chamber for housing the first and second pawls (see Ross’ fig. 1, the head includes a pawl chamber for housing the first and second pawls).  
Regarding claim 15, Ross in view of Chen and Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Ross in view of Chen and Tiede teaches wherein the bias members are tube springs (Ross was modified to include the tube springs of Tiede).
Regarding claim 17, Ross in view of Chen and Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Ross in view of Chen and Tiede teaches wherein the first pawl includes a first pawl protrusion and the second pawl includes a second pawl protrusion (see Ross’s annotated fig. 1 below. Additionally, Tiede’s tubular springs were substituted for the leaf spring and bores were included to properly seat the tubular springs.), and 

    PNG
    media_image9.png
    654
    616
    media_image9.png
    Greyscale

wherein when the first pawl engages the drive gear, the first bias member is engaged by the first pawl protrusion, and when the 5 75795325v.1second pawl engages the drive gear, the second bias member is engaged by the second pawl protrusion (Tiede’s tubular springs were substituted for Ross’s leaf spring. Ross, as modified by Tiede and Chen, teaches wherein when the first pawl engages the drive gear, the first bias member is engaged by the first pawl protrusion, and when the 5 75795325v.1second pawl engages the drive gear, the second bias member is engaged by the second pawl protrusion. Specifically, when the first pawl engages the drive gear, Tiede’s first tubular bias member is engaged by the first pawl protrusion and when the second pawl engages the drive gear, Tiede’s second tubular bias member is engaged by the second pawl protrusion).  
Regarding claim 8, Ross teaches a ratchet mechanism (fig. 1) comprising: 
first and second pawls adapted to selectively engage a drive gear (pawls 18 and 16); 
a reversing lever (reversing lever 15) adapted to selectively allow either one of the first and second pawls to engage the drive gear (col. 4, lines 54-64).
Ross does not explicitly disclose first and second bias members respectively disposed within first and second bores formed in a head of a tool, the first and second bores respectively including first and second openings respectively allowing the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls, and wherein the first and second openings are smaller than the first and second bias members to 3 84039221v.1restrict the first and second bias members from respectively moving radially out of the first and second bores, 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.  
However, Chen teaches first and second bias members respectively disposed within first and second bores formed in a head of a tool (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape and qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores)  

    PNG
    media_image6.png
    719
    725
    media_image6.png
    Greyscale

respectively allowing the first and second bias members to respectively extend partially out of the first and second openings and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), and wherein the first and second openings are smaller than the first and second bias members  (fig. 5, the first and second openings are smaller than a length dimension of the first and second bias members, respectfully) to 384039221v.1restrict the first and second bias members from respectively moving out of the first and second bores (fig. 5, the first and second bias members are restricted from respectively moving out of the first and second bores. Specifically, due to the length of the bias members, the openings of the bores, and the pawls in the pawl chamber, the first and second bias members are restricted from respectively moving out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the first bias member is compressed by the first pawl when the first pawl engages the drive gear and biases the first pawl into engagement with the drive gear and even more so compressed when the first pawl does not engage the drive gear.), and when the second pawl engages the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the second bias member is compressed by the second pawl when the second pawl engages the drive gear and biases the second pawl into engagement with the drive gear and even more so compressed when the second pawl does not engage the drive gear.).  
Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear including a leaf spring 54. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes resilient members 66 and 67 which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59). Tiede teaches these tubular resilient members 66 and 67 respectively radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs, leaf spring and tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Chen and Tiede to provide a ratchet mechanism comprising first and second bias members respectively disposed within first and second bores formed in a head of a tool, the first and second bores respectively including first and second openings respectively allowing the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls, wherein the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores, wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages4 75795325x.1the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear. Specifically, it would have been obvious to replace the leaf spring of Ross with the cylindrical tubular springs as taught by Tiede. Doing so would have been a simple substitution (MPEP 2143) for one known pawl biasing resilient member for another known pawl biasing resilient member in order to arrive at the predictable result of biasing the pawls into selective contact with the drive gear. Additionally, as taught by Chen, it would have been obvious to include bores to properly seat the tubular bias member, wherein the bores are shaped to be substantially circular. Doing so would prevent the tubular springs from dislodging or malfunctioning. Doing so would allow the bores to accommodate and form-fit the tubular spring which would ensure it stays located and positioned correctly during operation and use. Modifying the first and second openings to be smaller than the first and second bias members would be modifying for optimal performance. Additionally, the size of the first and second opening is a result effective variable, wherein a large first and second opening results in the bias member not being properly seated or results in the bias member not extending in the correct direction, wherein a small first and second opening results in an inadequate opening for the bias member to extend through and engage the pawl member. Therefore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores.
Regarding claim 13, Ross in view of Chen and Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Ross in view of Chen and Tiede teaches wherein the head includes a pawl chamber for housing the first and second pawls (see Ross’ fig. 1, the head includes a pawl chamber for housing the first and second pawls).  
Regarding claim 16, Ross in view of Chen and Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Ross in view of Chen and Tiede teaches wherein the bias members are tube springs (Ross was modified to include the tube springs of Tiede).
Regarding claim 18, Ross in view of Chen and Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Ross in view of Chen and Tiede teaches wherein the first pawl includes a first pawl protrusion and the second pawl includes a second pawl protrusion (see Ross’s annotated fig. 1 below. Additionally, Tiede’s tubular springs were substituted for the leaf spring and bores were included to properly seat the tubular springs.), and 

    PNG
    media_image9.png
    654
    616
    media_image9.png
    Greyscale

wherein when the first pawl engages the drive gear, the first bias member is engaged by the first pawl protrusion, and when the 5 75795325v.1second pawl engages the drive gear, the second bias member is engaged by the second pawl protrusion (Tiede’s tubular springs were substituted for Ross’s leaf spring. Ross, as modified by Tiede and Chen, teaches wherein when the first pawl engages the drive gear, the first bias member is engaged by the first pawl protrusion, and when the 5 75795325v.1second pawl engages the drive gear, the second bias member is engaged by the second pawl protrusion. Specifically, when the first pawl engages the drive gear, Tiede’s first tubular bias member is engaged by the first pawl protrusion and when the second pawl engages the drive gear, Tiede’s second tubular bias member is engaged by the second pawl protrusion).  
Response to Arguments
9. Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
Applicant argues the 35 USC 112(a) rejection, stating it is well known to one with ordinary skill in the art that a spring can be placed between the pawls and that while such a spring to bias the pawls away from each other is not explicitly described by the specification, every nuance of the claims is not required to be explicitly described in the specification, particularly when that feature is well known (page 6 of the Applicant’s remarks). The examiner respectfully disagrees. Overall it is not precisely clear how the pawl goes from being unengaged from the bias member to being engaged with the bias member. As mentioned above in the 35 USC 112(a) rejection, the disclosure fails to explain this. Additionally, it is not explicitly clear that the function is achieved via a spring placed between the pawls. The examiner could also conceive of a particular groove structure located beneath the reversing lever, wherein the groove structure interacts with the posts of the pawls in order to move them from the unengaged position to the engaged position. Additionally, the specification teaches away from the use of a “spacer” (see above specification objection). It is not precisely clear if this teaching is explicitly teaching against placing a spring between the pawls. Overall, the function of the invention is not explicitly clear and fails to comply with the written description requirement. See above rejection for more details. 
Applicant argues neither Chen nor Tiede teaches the amended language of claim 1 (pages 8 and 9 of the Applicant’s remarks). The examiner respectfully disagrees. Under 35 USC 102, Chen teaches, among other things, first and second bias members disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape which qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) that respectively allow the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls. The bias members are being interpreted to radially extend with respect to a radial direction of the bore. If the claim language intended to require the bias members to radially extend with respect to a radial direction of the bias members, this was not claimed), 

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

and wherein the first and second openings are smaller than the first and second bias members (fig. 5, the first and second openings are smaller than a length dimension of the first and second bias members, respectfully) to restrict the first and second bias members from respectively moving radially out of the first and second bores (fig. 5, the first and second bias members are restricted from respectively moving radially out of the first and second bores. Specifically, due to the length of the bias members, the openings of the bores, and the pawls in the pawl chamber, the first and second bias members are restricted from respectively moving radially out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the first bias member is radially compressed (wherein “radially compressed” is with respect to a radial direction of the bore) by the first pawl when the first pawl engages the drive gear and biases the first pawl into engagement with the drive gear and even more so compressed when the first pawl does not engage the drive gear.), and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the second bias member is radially compressed (wherein “radially compressed” is with respect to a radial direction of the bore) by the second pawl when the second pawl engages the drive gear and biases the second pawl into engagement with the drive gear and even more so compressed when the second pawl does not engage the drive gear.).  See above rejection for more details. 
Under 35 USC 103, Chen teaches, among other things, first and second bias members disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape which qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) that respectively allow the first and second bias members to respectively extend partially out of the first and second openings and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), and 

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

wherein the first and second openings are smaller than the first and second bias members (fig. 5, the first and second openings are smaller than a length dimension of the first and second bias members, respectfully) to restrict the first and second bias members from respectively moving out of the first and second bores (fig. 5, the first and second bias members are restricted from respectively moving out of the first and second bores. Specifically, due to the length of the bias members, the openings of the bores, and the pawls in the pawl chamber, the first and second bias members are restricted from respectively moving out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the first bias member is compressed by the first pawl when the first pawl engages the drive gear and biases the first pawl into engagement with the drive gear and even more so compressed when the first pawl does not engage the drive gear.), and when the second pawl engages the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5, Chen teaches the second bias member is compressed by the second pawl when the second pawl engages the drive gear and biases the second pawl into engagement with the drive gear and even more so compressed when the second pawl does not engage the drive gear.).  
Chen does not explicitly teach the first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend (wherein, for the sake of argument, “radially” is being interpreted as with respect to a radial direction of the biasing member) partially out of the first and second openings and respectively toward the first and second pawls, and wherein the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores, 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.  
However, Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes resilient members 66 and 67 which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59). Tiede teaches these tubular resilient members 66 and 67 respectively radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs and the tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Tiede to provide a tool which comprises first and second tube springs which respectively radially extend towards the first and second pawls in order to bias the pawls into selective contact with the drive gear. Additionally, it would have been obvious to adapt Chen’s bores in order to properly seat Tiede’s tube springs. Because Tiede teaches cylindrical tube springs are well known substitutes for compression springs in the art, doing so would have been a simple substitution (MPEP 2143) of one known pawl biasing resilient member for another known pawl biasing resilient member in order to arrive at the predictable result of biasing the pawls into selective contact with the drive gear. Additionally, adapting Chen’s bores in order to properly seat Tiede’s tube springs would allow the device to function as intended and prevent Tiede’s tube springs from dislodging or malfunctioning. Specifically, it would have been obvious to have modified Chen’s bores to be substantially circular when incorporating Tiede’s teaching of tube springs, wherein the first and second openings are smaller than the first and second bias members. Doing so would allow the bores to accommodate and form-fit the tubular spring which would ensure it stays located and positioned correctly during operation and use. Modifying the first and second openings to be smaller than the first and second bias members would be modifying for optimal performance. Additionally, the size of the first and second opening is a result effective variable, wherein a large first and second opening results in the bias member not being properly seated or results in the bias member not extending in the correct direction, wherein a small first and second opening results in an inadequate opening for the bias member to extend through and engage the pawl member. Therefore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores.  
Chen in view of Tiede teaches the first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend partially out of the first and second openings and respectively toward the first and second pawls (Chen was modified to include Tiede’s tubular springs, wherein Chen’s bores and openings were modified to properly seat Tiede’s tubular springs), and wherein the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores (Chen’s bores and opening were modified to properly seat Tiede’s tubular springs, wherein the first and second openings are smaller than the first and second bias members to restrict the first and second bias members from respectively moving radially out of the first and second bores), 
wherein when the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear (See Tiede’s fig. 8. Chen in view of Tiede teaches tubular springs as the bias members. When the first pawl engages the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear), and when the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (Chen in view of Tiede teaches tubular springs as the bias members. When the second pawl engages the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear).  
See above rejection for more details. 
Applicant argues Ross also fails to disclose the amended language of claim 1 (page 9 of the Applicant’s remarks). However, Ross was not relied upon to teach the amended language of claim 1 and therefore this argument is moot. 
Applicant argues neither Chen nor Tiede teaches the language of claims 7 and 14 and that the Examiner’s reasoning is improperly taken directly from Applicant’s own specification (page 10 of the Applicant’s remarks). The examiner respectfully disagrees. 
Chen teaches bores in the pawls, wherein the bores in the pawls receive the bias members and have a substantially circular cross section (fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the bores in the head to have a substantially circular cross section. Doing so would properly seat the springs and prevent the springs from shifting. 
Chen, as modified, teaches  wherein the first and second bores are substantially circular (The bores in the head were modified to have a substantially circular cross section), and wherein each of the first and second openings is an arc that extends less than 180 degrees (see Chen’s annotated fig below. Because the openings are formed on a curved surface, Chen teaches wherein each of the first and second openings is an arc that extends less than 180 degrees).  

    PNG
    media_image10.png
    599
    602
    media_image10.png
    Greyscale

Additionally, Chen in view of Tiede teaches wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees (Chen was modified to include Tiede’s tubular springs, wherein Chen’s bores were modified to be substantially circular when incorporating Tiede’s teaching of tube springs, wherein the first and second openings are smaller than the first and second bias members. Additionally, because Chen’s bores were modified so that the first and second openings are smaller than the first and second bias members, Chen in view of Tiede teaches wherein each of the first and second openings is an arc that extends less than 180 degrees).  
See above rejection for more details. 
Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                           
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723